Citation Nr: 0008469	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  97-02 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation benefits for postoperative 
residuals of a left ankle disability pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran swerved on active duty from April 1953 to April 
1955.

The current appeal arose from a May 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  

The RO denied entitlement to compensation benefits for 
postoperative residuals of a left ankle disability to include 
limited motion of the ankle pursuant to the provisions of 
38 U.S.C.A. § 1151.

In August 1998 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative actions.

In April 1999 the RO affirmed its previous denial of 
entitlement to compensation benefits for postoperative 
residuals of a left ankle disability pursuant to the criteria 
of 38 U.S.C.A. § 1151.

In November 1999 the RO issued a rating decision wherein it 
denied entitlement to  compensation benefits for 
postoperative residuals of a radical retropubic prostatectomy 
pursuant to the criteria of 38 U.S.C.A. § 1151, service 
connection for a left ankle disability as secondary to 
service-connected lumbosacral strain, chronic status post 
transverse fracture of L3, and granted entitlement to an 
increased evaluation of 20 percent for lumbosacral strain, 
chronic status post transverse fracture of L3, effective 
February 16, 1999.  

A notice of disagreement with the determinations of the RO in 
November 1999 rating decision has not been received, and 
accordingly the claims which were the subject of this rating 
decision are not part of the current appellate review.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The claim of entitlement to compensation benefits for 
postoperative residuals of a left ankle disability pursuant 
to the provisions of 38 U.S.C.A. § 1151 is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for postoperative 
residuals of a left ankle disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's claims file consists of six volumes.  The 
pertinent evidence of record is reported below.

An October 1986 radiology study of the left ankle and foot 
was interpreted as pertinently revealing degenerative joint 
disease involving the metatarsal phalangeal joint of the 
great toe.

An August 1987 radiographic study of the left ankle disclosed 
minor degenerative arthritis of the tibiotalar joint.  Small 
pseudocystic demineralization in the talus was also noted.

Additional x-ray study of the left ankle in August 1987 
disclosed localized lucent change in the bone architecture of 
the superior medical talus, possibly representing evidence of 
osteochondritis dissecans, or post-traumatic.

An August 1987 Social Service Disability Evaluation 
pertinently noted left ankle pain and radiographic findings 
of degenerative arthritis.

A September 1987 medical record shows the veteran had 
significant problems with his left ankle, reported as 
osteochondritis dissecans or post traumatic changes.




An October 1987 medical record noted the possibility of the 
presence of avascular necrosis of the left ankle.

A December 1987 medical record noted a pertinent impression 
of left foot and ankle pain.

A December 1987 bone scan of both feet noted probable 
degenerative changes in the feet, left greater than right.

A January 1988 History and Physical report shows the veteran 
related that his left ankle began collapsing into inversion 
over the past year.  His condition worsened and he began 
having pain in both the foot and the ankle.  Previous 
radiographic studies were described and it was noted that the 
veteran was being evaluated by VA for necroses of both 
taluses.  

A February 1988 magnetic resonance imaging (MRI) reflected a 
two centimeter focal area of bony fragmentation.  This was 
bright on T2 weighted acquisitions, compatible with a focus 
of osteochondritis.

An August 1988 radiographic study of the left ankle disclosed 
minimal spurring of the superior aspect of the neck of the 
talus and of the inferior aspect of the medial malleolus.  
There was also a small cystic change in the head of the talus 
on its medial articulating surface.  This was probably a 
small degenerative cyst.

An August 1988 VA hospital record shows pertinent diagnoses 
of osteochondritis dissecans, left ankle, and degenerative 
joint disease.

An October 1988 x-ray of the right ankle revealed minimal 
spurring of the distal aspect of the medial malleolus.

A May 1989 VA hospital report shows the veteran underwent 
open curettage of the left talus.  It was noted that the 
veteran had undergone an open curettage of the left talus.  
He did very well postoperatively.  He had initially been 
scheduled for arthroscopic surgery; however, due to 
difficulties with this, the above open procedure was 
accomplished.

A May 1989 medical record shows the veteran was prescribed 
Tylenol #3 for severe left foot pain.

In late May 1989 the left foot was casted and the veteran was 
told to stay off his feet.

A July 1989 medical record noted that the veteran's left 
ankle had swelling and severe tenderness on the medial 
aspect.

A July 1989 medical report shows the veteran had broken his 
cast.  There was positive left ankle swelling and tenderness.  
He was recasted with a short leg stand and told to stay off 
his feet.

A mid-September 1989 medical record shows the veteran still 
had left ankle pain.

An October 1989 Professional Home Entertainment record shows 
the veteran could not be considered for employment because he 
was dependent on crutches and a cane for ambulation.

An October 1989 orthopedic clinic record shows the veteran 
had a left osteochondritis dissecans of the talus which was 
still painful.

A December 1989 letter from a previous employer noted that 
the veteran could not perform daily functions because of 
impairments and need for crutches.

A February 1990 physician's note shows the veteran was 
examined for his left ankle.  He was noted to have possible 
osteochondritis dissecans.

A February 1990 VA examination report shows the veteran 
reported he gradually developed pain in both ankles over the 
past several years.  The left ankle was reported to swell 
periodically.  The diagnosis was osteochondritis dissecans 
involving the left talus.

A December 1990 VA discharge summary shows examination 
disclosed right and left ankle contusion and right foot 
contusion.  It was noted the veteran's injuries were 
sustained the previous October when he entered a grocery 
store.  He reportedly slipped on a grape.  

Physical therapy billing from October to December 1990 for 
the left ankle is documented on file.

A June 1993 medical record shows the veteran had a 
painful/swollen left ankle.

A June 1993 x-ray study of the left ankle disclosed post 
traumatic changes involving the talotibial joint space and 
medial malleolus.  Additional x-ray study disclosed mild 
degenerative changes involving the first metatarsal 
phalangeal joint space.

The left ankle was found to be painful on flexion and 
extension in July 1993.

Additional VA medical record in July 1993 shows the veteran 
had no ankle swelling and no deformity.  Plantar flexion and 
dorsiflexion were normal.  The veteran answered in the 
affirmative as to having pain with normal range of motion. He 
reported that he had fallen due to the left ankle giving way.  

A November 1993 x-ray of the left ankle disclosed post 
traumatic osteoarthropathy.

An April 1994 medical record shows the veteran was prescribed 
Indomethacin for left ankle pain.  There is additional 
documentation of left ankle pain and a history of surgery on 
the left ankle in 1988.

A July 1994 clinical record shows the left ankle was scoped.

The veteran presented testimony primarily with respect to 
other claims not the part of the current appeal before a 
Hearing Officer at the RO in March 1995.  The veteran, in 
pertinent part, related ankle injury to post service years.

An independent fee basis official orthopedic examination of 
the veteran for VA compensation purposes was conducted in 
February 1999.  The examiner reviewed the veteran's six 
volume claims file. He diagnosed fairly advanced arthritic 
changes in the ankle.  He stated that he had reviewed the 
veteran's file and it was his opinion that there were no 
additional disabilities that may have resulted from the 
operative procedure on the left ankle performed at the VA 
hospital in May 1999.  

Furthermore, he noted, it was his opinion that there was a 
minimal degree of medical probability that the veteran 
developed additional left ankle disabilities or aggravated 
preexisting left ankle disabilities due to the VA treatment, 
including the operative procedure in May 1999.  After 
reviewing the file, it was his opinion, if anything, that 
treatment of the left ankle by operative procedure at the VA 
medical center in May 1989 improved the condition of the 
veteran's ankle.

VA conducted a special orthopedic examination of the veteran 
nearly one week following the independent medical examination 
reported above.  The VA examiner noted he had reviewed the 
entire six volume claims file.  The examination concluded in 
a diagnosis of osteochondritis dissecans, status 
postoperative with secondary osteoarthritis.

The VA examiner commented that osteochondritis dissecans is a 
disease of unknown origin.  It was believed to be a vascular 
insufficiency to the subchondral bone.  The standard of 
treatment in 1989 and up until very recently was to drill the 
base of the osteochondrotic areas with a Kirchner wire or a 
drill to encourage granulation tissue to grow.  That 
procedure worked part of the time.  It was not very good, but 
it was the only thing to do until the prior year.  

The procedure that was done was normal.  The progression of 
osteochondritis dissecans to severe osteoarthritis was a 
common one, as a matter of fact, it was more common for it to 
progress significantly than to do anything else.  It was not 
unusual to have bodies as well.

The VA examiner recorded that he did not find any medical 
mystery in the veteran's case.  He had osteochondritis 
dissecans which appeared many years after he was out of 
service.  It was treated in the standard manner, and the 
disease had gone on to progress to osteoarthritis which is 
the rule, rather than the exception.  The veteran currently 
had limitation of motion in a painful ankle.  Despite this, 
he worked 10 hours a day as a security guard.  He was working 
as a security guard from 1986 on, that was prior to the time 
he had the arthroscopic surgery.  The VA examiner recorded 
that he had no criticisms of the surgery.  It was the 
standard of the medical community at the time and was noted 
several times above.  It continued to be the standard of the 
medical community until chondro site grafting had started to 
become popular currently.


Criteria

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to 38 U.S.C.A. § 1151 were revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151.

In 1991, the United States Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3), a portion 
of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3), formerly required 
that in order for compensation to be payable under § 1151, 
there must be a showing that the additional disability was 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instances of indicated fault on 
the part of VA.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.

In particular, the amended regulation, 38 C.F.R. 
§ 3.358(c)(3), now provides:
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151.

However, in a precedent opinion, the VA Office of General 
Counsel held that all claims for benefits under 38 U.S.C.A. 
§ 1151, filed before October 1, 1997, must be adjudicated 
under the code provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.

The Court has held that, for a service connection claim to be 
well grounded, there must be medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus (i.e., a link or a connection) between 
the injury or disease in service and the current disability.  
See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication, including the requirement for a well 
grounded claim.  Boeck v. Brown, 6 Vet. App. 14, 16-17 (1993) 
(holding that a veteran must submit evidence sufficient to 
well ground a claim for benefits under 38 U.S.C.A. § 1151); 
Contreras v. Brown, 5 Vet. App. 492, 495 (1993).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well grounded claim.  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded; if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993); 
see Contreras, supra.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

The Board initially notes that, in this case, the provisions 
of 38 U.S.C.A. § 1151, in effect prior to October 1, 1997, 
are more favorable to the claim, inasmuch as negligence need 
not be established in order for the appellant to prevail.  
However, inasmuch as the original claim brought under the 
provisions of 38 U.S.C.A. § 1151 was filed before October 1, 
1997, the provisions of 38 U.S.C.A. § 1151 in effect from 
October 1, 1997 forward are inapplicable to the claim.  See 
VAOPGCPREC 40-97.

As to the claim for compensation benefits for postoperative 
residuals of a left ankle disability pursuant to the 
provisions of 38 U.S.C.A. § 1151, the Board notes that under 
the law, in the context of this issue on appeal, where it is 
determined that there is disability resulting from VA 
treatment, compensation will be payable in the same manner as 
if such disability were service-connected.  38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the board 
finds that his claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
postoperative residuals of a left ankle disability must be 
denied as not well grounded.

In the case at hand, there is no medical evidence that the 
veteran has a left ankle disability resulting from or 
aggravated by VA hospitalization, medical examination, or 
treatment.  There are no medical opinions in VA or non-VA 
medical records linking a left ankle disability to VA 
hospitalization, medical examination, or treatment.  In fact, 
the only opinions of record, an opinion from a competent VA 
medical professional, and an opinion from an independent or 
private medical professional, obtained in February 1999, 
discount any relationship between the veteran's current left 
ankle disability and any VA treatment be it the May 1989 
hospitalization surgical procedure, examination or other 
treatment.

These competent medical professionals opined that the 
treatment received by the veteran was the standard treatment 
performed during the time period in which it was 
accomplished; namely, May 1989.  The medical professionals 
made it clear that there was no aggravation of any 
preexisting left ankle disorder present prior to the subject 
May 1989 surgery performed at a VA medical facility.  In 
fact, the independent medical professional opined that the VA 
procedure in May 1989 actually improved the condition of the 
veteran's left ankle.  The other medical professional clearly 
opined that he had no criticisms of the VA procedure 
performed in May 1989.

The veteran has contended that VA medical treatment, 
particularly the May 1989 surgical procedure, aggravated his 
left ankle condition or caused the development of a chronic 
condition as a result of the surgery.  

Irrespective of the etiology the veteran may offer to account 
for any left ankle disability which may be present, the Board 
notes that, generally speaking, lay persons are not competent 
to offer evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492. 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be productive as to the facts under 
consideration).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether any 
left ankle disability the veteran may have is related to VA 
hospitalization, medical or surgical treatment, or 
examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

In the instant case, the issue of whether the May 1989 VA 
hospitalization, medical and/or surgical treatment, or 
examinations caused or aggravated a left ankle disability 
requires competent medical evidence.  In the absence of 
competent medical evidence linking any left ankle disability 
the veteran may presently have to VA hospitalization, medical 
or surgical treatment, or examinations, the Board must deny 
the veteran's claim as not well grounded.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Reg. 1997).

The Board finds that the RO was not under a duty to assist 
the veteran in developing facts pertinent to his claim for 
compensation for postoperative residuals of a left ankle 
disability pursuant to the provisions of 38 U.S.C.A. § 1151 
prior to the submission a well grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

As the veteran's claim of entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
postoperative residuals of a left ankle disability is not 
well grounded, the doctrine of reasonable doubt is not 
applicable to his case.

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, the veteran has not been prejudiced by 
the decision.  In assuming that the claim was well grounded, 
the RO accorded the veteran greater consideration than his 
claim in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for postoperative residuals of a left ankle 
disability, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 
- 3 -


- 1 -


